Citation Nr: 1801566	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  14-11 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for a cardiovascular disability, to include as secondary to service-connected diabetes mellitus, type II.

3.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1967 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011, November 2011, and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In the May 2011 rating decision on appeal, the RO denied service connection for left ventricular hypertrophy with aortic stenosis, claimed as heart condition and ischemic disease.  In the November 2011 rating decision, the RO denied service connection for sleep apnea.  In February 2012, the RO denied an increased rating in excess of 20 percent for diabetes mellitus. 

The Board has recharacterized the claim of service connection for left ventricular hypertrophy with aortic stenosis more broadly, as a claim of service connection for a cardiovascular disability, in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, the symptoms described, and the information submitted or developed in support of the claim).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is required before the Veteran's claims on appeal can be decided.

Regarding the claimed sleep apnea, the Veteran has not yet been afforded an examination with an etiological opinion.  VA must provide a medical examination when the record contains (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim. See 38 U.S.C. § 5103A (d)(2); McLendon v. Nicholson, 20 Vet. App. 79, 81-86 (2006).  The requirement that the evidence of record "indicates" that a disability, or persistent or recurrent symptoms of a disability, "may be associated" with the Veteran's service establishes "a low threshold." McLendon, 20 Vet. App. at 83. 

The evidence of record contains a sleep study performed in April 2007 where sleep apnea was suspected.  In a September 2010 VA primary care physical exam, the physician diagnosed the Veteran with sleep apnea.  In a July 2013 VA treatment record, the physician noted fatigue.  In a February 2012 VA examination for diabetes mellitus, the Veteran again reported fatigue.  In a November 2011 notice of disagreement (NOD), the Veteran stated that his sleep apnea is likely due to his service-connected diabetes mellitus.  

In sum, the evidence of record reflects a current diagnosis of sleep apnea, symptoms of fatigue, and the Veteran's statement relating his sleep apnea to his service connected diabetes mellitus.  Consequently, remand is warranted for an examination and opinion as to whether the Veteran's current sleep apnea is related to service or caused by his service connected diabetes mellitus.  McLendon, 20 Vet. App. at 81-86. 

Regarding the claimed cardiovascular disability, VA and primary treatment records show various diagnoses of current cardiovascular disabilities, to include aortic stenosis, hyperlipidemia, hypertension, coronary atherosclerosis, atrial fibrillation, congestive heart failure, and carotid artery stenosis.  

In a February 2011 VA heart examination report, the examiner noted that the Veteran did not have ischemic heart disease, myocardial infarction, coronary artery disease, or revascularization either through stenting, angioplasty, or bypass surgery.  The examiner also noted that the Veteran had echocardiograms in 2006 and 2009, which found that the Veteran had aortic stenosis and left ventricular hypertrophy.  The examiner also noted that a more precise diagnosis could not be rendered, as there was no objective data to support a more definitive diagnosis. 

In a June 2016 private treatment record, the Veteran underwent a cardiovascular stress test.  The electrocardiogram (EKG) found that the Veteran had atrial fibrillation with controlled ventricular response at rest and occasional arrhythmia.  The physician noted the Veteran's cardiovascular problems to include hyperlipidemia, hypertension, coronary arthrosclerosis, aortic valve stenosis, atrial fibrillation, congestive heart failure, and carotid artery stenosis.  The physician also scheduled the Veteran for a follow-up appointment for atrial fibrillation and congestive heart failure. 

However, as noted above, VA treatment records contain other diagnoses of current cardiovascular disorders that the February 2011 VA examination did not address.  Furthermore, the examiner did not address whether the Veteran's heart condition was related to his military service or his service-connected diabetes mellitus.  Consequently, the Board finds that the February 2011 VA opinion is inadequate to determine whether the Veteran's claimed cardiovascular disability was incurred in or is related to service or his service-connected diabetes mellitus.  Given the complex nature of the medical question involved, the Board finds that an additional medical opinion by an appropriate specialist physician is therefore warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

Regarding the increased rating claim for diabetes mellitus, the Veteran is presently rated as 20 percent disabled for his service-connected diabetes.  His diabetes mellitus is rated under 38 C.F.R. § 4.119, Diagnostic Code 7913, pursuant to which a 40 percent rating requires insulin, restricted diet, and regulation of activities.  The Veteran was last examined for compensation and pension purposes for his diabetes in February 2012.  On his VA Form 9, Appeal to the Board of Veterans' Appeals, the Veteran stated that his complaints of worsening diabetes symptoms were not being taken serious by his current physician.

As the evidence indicates a potential worsening of the Veteran's diabetes since it was last evaluated five years ago, another examination is warranted to assess the present severity of the Veteran's diabetes.

As the matter is being remanded, updated VA treatment records should be obtained.  In this regard, the record currently contains VA treatment records dated until October 2011.  To ensure that the record is complete, records dated since October 2011, if any, should also be obtained on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA and private treatment records.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159.

2.  Schedule the Veteran for a VA sleep disorders examination to determine the nature and etiology of his sleep apnea.

All indicated studies should be performed.  A rationale for all opinions with a reference to the relevant evidence of record and a discussion of the facts and medical principles involved should be provided.  The examiner should provide the following opinion:

(a) Is it at least as likely as not (i.e., probability of 50 percent or more) that the Veteran's sleep apnea had its onset during service or is otherwise related to service. 

(b)  Is it at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea was either (i) caused OR (ii) aggravated by the Veteran's service-connected diabetes Mellitus, type II.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinion.

A complete rationale should accompany any opinion provided.

3.  Obtain an opinion from an appropriate specialist physician, as to the nature and etiology of the Veteran's current cardiovascular disabilities.  The claims file must be sent to the designated physician for review.

The physician should first identify all cardiovascular disabilities that the Veteran has had.  The physician should specifically indicate whether the Veteran has ever had ischemic heart disease.  Then, for any other cardiovascular disorder, the physician should provide the following opinion:

(a)  whether it is at least as likely as not (a 50 percent or greater probability) that the cardiovascular disability had its onset in or is related to service.

(b)  Is it at least as likely as not (50 percent probability or more) that the current cardiovascular disability was either (i) caused OR (ii) aggravated by the Veteran's service-connected diabetes Mellitus, type II.

The physician is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinion.

A complete rationale should accompany any opinion provided.

4.  Schedule the Veteran for a VA diabetes evaluation to determine the current severity of his diabetes mellitus.  The examination should be conducted in accordance with the current disability benefits questionnaire.

5.  After any additional development is deemed necessary as a result of the actions taken in the preceding paragraphs, the issues on appeal should be readjudicated.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




